This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,189

 5 BRANDT THROWER,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Dalene Marsh, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   M. Anne Kelly, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Tyson Quail
15 Farmington, NM

16 for Appellant


17                                 MEMORANDUM OPINION

18 BUSTAMANTE, Judge.
 1   {1}   Having entered a conditional plea in magistrate court, Defendant Brandt

 2 Thrower appealed to the district court for review of the denial of his motion to

 3 dismiss. The district court also denied Defendant’s motion to dismiss, [RP 30] and

 4 this appeal followed. Summary reversal was proposed for the reasons stated in the

 5 notice of proposed disposition filed on April 15, 2016. On May 16, 2016, the State

 6 filed a response to our proposed disposition noting its intention not to file a

 7 memorandum in opposition. Accordingly, we reverse the district court’s denial of

 8 Defendant’s motion to dismiss for the reasons stated in this Court’s notice of proposed

 9 disposition. In addition, consistent with the procedures set forth in State v. Celusniak,

10 2004-NMCA-070, ¶¶ 8-15, 135 N.M. 728, 93 P.3d 10, we remand to the district court

11 so that it may issue an order of remand to the magistrate court permitting Defendant

12 to withdraw his conditional plea.

13   {2}   IT IS SO ORDERED.

14

15                                     _______________________________________
16                                     MICHAEL D. BUSTAMANTE, Judge

17 WE CONCUR:


18
19 MICHAEL E. VIGIL, Chief Judge




                                               2
1
2 TIMOTHY L. GARCIA, Judge




                             3